*79Dissenting Opinion
Staton, P.J.
I dissent, since the Indiana Constitution confers upon a defendant the right to have his sentence reviewed by the Indiana Supreme Court and the Indiana Court of Appeals. Article 7, Section 4 provides “... The Supreme Court shall have, in all appeals of criminal cases, the power to review all questions of law and to review and revise the sentence imposed.” Again at Article 7, Section 6 where the jurisdiction of the Court of Appeals is discussed, it provides “... in all cases an absolute right to one appeal and to the extent provided by rule, review and revision of sentences for defendants in all criminal cases.”
Even Beard v. State (1975), 262 Ind. 643, 323 N.E.2d 216, at 219 recognized that the grant of the Indiana Constitution to review sentences went “. . . beyond our inherent power to review and revise those sentences that exceed constitutional limitation,...” In each of the cases cited by the majority opinion, the issue of sentencing was presented by an appeal. It is true that the Supreme Court declined to revise those sentences, but it did not deny the right of the defendant to present the issue of sentencing to the Supreme Court for review. This is the issue before us.
The concept of reviewing only the defendant’s sentence for an abuse of discretion in each individual case and set of facts is not new. In the English Criminal Justice System, over half of the appeals from the Magistrate Court to the Crown Court are upon the single issue of sentencing. Although review of sentencing by the English Courts is not a constitutionally binding precedent, a reluctance of our Supreme Court to exercise its power should not affect the defendant’s right to a review of his sentence. Therefore, I would grant the petitions.
NOTE —Reported at 366 N.E.2d 206.